Title: From Thomas Jefferson to George Weedon, 10 March 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
In Council March 10th 1781

I have laid before the Board your Letter of yesterday handed me by Mr. Page. They are sorry it is not in their power to do what you desire as to Mr. Page and Mr. Fitzhugh, but on revisal of the law they find that their powers do not extend to it. On the embodying the Militia the law authorises the Executive to appoint General Officers. Nothing is said about their Aids, which therefore are we suppose to be appointable only according to the Continental regulations, which prescribe both their number and rank. In like manner the giving military Commissions is restrained by the Laws to the Cases of actual Command in some one of the established Battalions. On a former occasion when the Board wished to give a brevet Commission they were obliged to apply to the assembly who authorized it in that special Case. Apprehensive therefore that what they did in the same way in the invasion under Lessly was perhaps going too far, they think it proper for them not to repeat it. Otherwise they are exceedingly disposed to furnish every possible facility to those in Command as well as to nourish the laudable Spirit which has induced the young Gentlemen to offer their Aid to their Country at this Time. I have the Honour to be &c.,

T. J.

